

Exhibit 10.4
SUPPLEMENT NO. 1 TO SECURITY AGREEMENT
SUPPLEMENT NO. 1 dated as of August 22, 2019 (this “Supplement”), to the
Security Agreement dated as of October 2, 2018 (as amended, restated,
supplemented, waived or otherwise modified from time to time, the “Security
Agreement”), among Basic Energy Services, Inc., a Delaware corporation (the
“Issuer”) and its subsidiaries from time to time party thereto (together with
the Issuer collectively being the “Debtors”) and UMB Bank, N.A., in its capacity
as collateral agent (in such capacity and any successor in such capacity, the
“Collateral Agent”) for the benefit of the holders of the Secured Obligations.
A. Reference is made to (i) the Indenture dated as of October 2, 2018, (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Indenture”), among the Issuer, the other Debtors and UMB Bank, N.A., as
trustee (in such capacity, the “Trustee”) and collateral agent and (ii) the
First Supplemental Indenture dated as of August 22, 2019 entered into by the
undersigned Restricted Subsidiaries (each, a “New Subsidiary” and collectively,
the “New Subsidiaries”) as required by Section 3.11 of the Indenture.
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indenture and the Security Agreement as
the context requires.
C. The Debtors have entered into the Security Agreement pursuant to the
requirements of the Indenture. Section 7.11 of the Security Agreement provides
that each Restricted Subsidiary of the Issuer that is required to become a
Debtor may become a Debtor under the Security Agreement by execution and
delivery of an instrument in the form of a supplement to the Security Agreement.
Each of the New Subsidiaries is executing this Supplement in accordance with the
requirements of the Indenture to become a Debtor under the Security Agreement as
required under the Indenture.
Accordingly, the Collateral Agent and each of the New Subsidiaries agree as
follows:
SECTION 1. In accordance with Section 7.11 of the Security Agreement, each New
Subsidiary by its signature below becomes a Debtor under the Security Agreement
and agrees to be bound by all terms, covenants and conditions thereunder with
the same force and effect as if originally named therein as a Debtor and such
New Subsidiary hereby (a) agrees to all the terms, covenants and provisions of
the Security Agreement applicable to it as a Debtor thereunder and (b)
represents and warrants that (i) with respect to representations and warranties
made by it under the Security Agreement that are not qualified by materiality,
such representations and warranties are true and correct in all material
respects, and (ii) with respect to the representations and warranties made by it
under the Security Agreement that are qualified by materiality, such
representations and warranties are true and correct in all respects, in each
case, on and as of the date hereof. In furtherance of the foregoing, each New
Subsidiary, as security for the payment and performance in full of the Secured
Obligations, does hereby grant to the Collateral Agent, for the benefit of the
holders of the Secured Obligations, a security interest in all such New
Subsidiary’s right, title and interest in and to the Collateral of such New
Subsidiary and expressly assumes all obligations and liabilities of a Debtor
under the Security Agreement. Each reference to a “Debtor” or “Debtors” in the
Security Agreement shall be deemed to include the New Subsidiaries. The Security
Agreement is hereby incorporated herein by reference.
SECTION 2. Each New Subsidiary represents and warrants to the Collateral Agent
and the holders of the Secured Obligations that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.
SECTION 3. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of each of the New Subsidiaries and (b) the Collateral Agent has
executed a counterpart hereof. The exchange of copies of this Supplement and of
signature pages thereof by facsimile or PDF transmission shall constitute
effective execution and delivery of this instrument as to the parties hereto and
may be used in lieu of the original instrument for all purposes. Signatures of
the parties hereto transmitted by facsimile or PDF shall be deemed to be their
original signatures for all purposes.
SECTION 4. Each New Subsidiary hereby represents and warrants that (a) set forth
on Schedule I attached hereto, and hereby added to Schedule 3.3(a) to the
Security Agreement, is such New Subsidiary’s



--------------------------------------------------------------------------------



jurisdiction of organization, type of legal entity, organizational
identification number from the jurisdiction of organization (if any), and the
location of such New Subsidiary’s chief executive office or sole place of
business or principal residence, as the case may be, as of the date hereof, (b)
Schedule II attached hereto, and hereby added to Schedule 3.3(b) to the Security
Agreement, is the address of such New Subsidiary, as of the date hereof, where
all notices, requests and demands made in writing shall be delivered, (c) set
forth on Schedule III attached hereto, and hereby added to Schedule 3.4 to the
Security Agreement, is a true and correct schedule of all Commercial Tort
Claims, all Patents, Trademarks or Copyrights, all Intellectual Property that is
registered or for which an application has been filed in the United States
Patent and Trademark Office or the United States Copyright Office and all
vessels or aircraft of such New Subsidiary as of the date hereof, (d) such New
Subsidiary is the legal and beneficial owner of the Pledged Equity set forth on
Schedule IV attached hereto and hereby added to Schedule 3.5(a) to the Security
Agreement, and except as set forth on Schedule IV and hereby added to Schedule
3.5(a) to the Security Agreement, on the date hereof, the Pledged Equity
constitutes all of the issued and outstanding shares of stock or other equity
interests of each of the respective issuers thereof and no such issuer has any
obligation to issue any additional shares of stock or other equity interests or
rights or options thereto, (e) Schedule V attached hereto, and hereby added to
Schedule 3.5(c) to the Security Agreement, is a list of all of the Instruments
issued to or held by such New Subsidiary as of the date hereof, and (f) set
forth on Schedule VI attached hereto, and hereby added to Schedule 3.6 to the
Security Agreement, is a true and complete list of all Intellectual Property
necessary for the conduct of such New Subsidiary’s business as currently
conducted that is owned by such New Subsidiary in its own name on the date
hereof by such New Subsidiary, such Intellectual Property is valid, subsisting,
unexpired and enforceable, has not been abandoned and does not infringe the
intellectual property rights of any other Person in any material respect, and
except as set forth on Schedule VI, and hereby added to Schedule 3.6 to the
Security Agreement, none of such Intellectual Property is the subject of any
licensing or franchise agreement pursuant to which such New Subsidiary is the
licensor or franchisor.
SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.
SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 7.02 of the Security Agreement.
[Signature Page Follows]













































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Security Agreement as the day and year first
above written.

NEW SUBSIDIARIES:


AGUA LIBRE HOLDCO LLC, as a Debtor
BY: /s/David S. Schorlemer
NAME: David S. SchorlemerTitle: Chief Financial Officer



AGUA LIBRE ASSET CO LLC, as a Debtor
BY: /s/David S. Schorlemer
NAME: David S. SchorlemerTitle: Chief Financial Officer



AGUA LIBRE MIDSTREAM LLC, as a Debtor
BY: /s/David S. Schorlemer
NAME: David S. SchorlemerTitle: Chief Financial Officer



UMB Bank, N.A., as a Collateral Agent
BY: /s/Shazia Flores
NAME: Shazia FloresTitle: Vice President






























--------------------------------------------------------------------------------





SCHEDULE I
ORGANIZATION & LOCATION INFORMATION



DebtorJurisdiction & Type of OrganizationOrganizational ID#Chief Executive
Office, Sole Place of Business or Principal ResidenceAgua Libre Holdco
LLCDelaware limited liability company7461954801 Cherry Street, Suite 2100, Fort
Worth, TX 76102Agua Libre Asset Co LLC Delaware limited liability
company7461956801 Cherry Street, Suite 2100, Fort Worth, TX 76102Agua Libre
Midstream LLC Delaware limited liability company7461947801 Cherry Street, Suite
2100, Fort Worth, TX 76102































































--------------------------------------------------------------------------------



SCHEDULE II
NOTICE INFORMATION



DebtorNotice InformationAgua Libre Holdco LLC801 Cherry Street, Suite 2100, Fort
Worth, TX 76102 Attention: T.M."Roe" Patterson Agua Libre Asset Co LLC
Telephone: (432) 620-5500 Telecopier: (432) 620-5501 Agua Libre Midstream LLC
 Electronic Mail: Roe.Patterson@basicenergyservices.com



























































--------------------------------------------------------------------------------



SCHEDULE III
CERTAIN COLLATERAL




PATENTS/TRADEMARKS
Schedule VI to this Supplement is incorporated herein as if fully set forth
herein.








































































--------------------------------------------------------------------------------



SCHEDULE IV
PLEDGED EQUITY





PledgorPledged EntityCertificate #Number & Type of SharesPercentage of
SharesAgua Libre Holdco LLCAgua Libre Asset Co LLC*Membership interest100%  Agua
Libre Holdco LLCAgua Libre Midstream LLC*Membership interest100%  Basic Energy
Services, L.P.Agua Libre Holdco LLC*Membership interest100%  



*The membership interest in each of the entities are not currently represented
by certificates issues to the membership interest owner































































--------------------------------------------------------------------------------



SCHEDULE V
INSTRUMENTS




[None.]








































































































--------------------------------------------------------------------------------



SCHEDULE VI
INTELLECTUAL PROPERTY




Copyrights: None.


Copyright Licenses: None.


Trademarks: None.


Trademark Licenses: None.


Patents: None.


Patent Licenses: None.









